Citation Nr: 1126739	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for cubital tunnel syndrome of the right elbow.

2. Entitlement to service connection for generalized dystonia or Meige's syndrome.

3. Entitlement to a total disability rating for compensation based on individual unemployability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to November 1971, from December 1974 to December 1978, from October 1984 to February 1985, and from April 1987 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in November 2009, when it was remanded for further development, to include an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Right cubital tunnel syndrome was not manifest in service; right cubital tunnel syndrome, first diagnosed after service, is not shown to be related to service; and right cubital tunnel syndrome is not caused by or made worse by any service-connected disability.

2. Dystonia or Meige's syndrome was not manifest in service; dystonia, first diagnosed after service, is not shown to be related to service; and dystonia or Meige's syndrome is not caused by or made worse by any service-connected disability.




3. The Veteran's service-connected disabilities: left hip arthroplasty, rated as 30 percent disabling; right hip arthroplasty with history of osteoarthritis, rated as 30 percent disabling; degenerative disc disease of the lumbar spine with thoracic scoliosis, rated as 20 percent disabling; left knee degenerative arthritis, rated as 10 percent disabling; right knee degenerative arthritis, rated as 10 percent disabling; cervical spine degenerative arthritis, rated as 10 percent disabling; left carpal tunnel syndrome, rated as 10 percent disabling; right carpal tunnel syndrome, rated as 10 percent disabling; and left ear hearing loss, rated as 0 percent disabling (noncompensable); for a combined disability rating of 80 percent.

4. The Veteran is unable to obtain and maintain substantial gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. Right cubital tunnel syndrome was not incurred in or aggravated by service, and right cubital tunnel syndrome is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010). 

2. Dystonia or Meige's syndrome was not incurred in or aggravated by service, and dystonia or Meige's syndrome is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010). 

3. The criteria for a total disability rating for compensation based on individual unemployability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

On the claim for a total disability rating, as the benefit is granted, VCAA compliance need not addressed.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  







On the claims of service connection, the RO provided pre-adjudication VCAA notice by letter dated in September 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified of the evidence needed to substantiate a claim of secondary service connection, that is, evidence of a relationship between the claimed condition and a service-connected condition. 

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as VA and private medical records.  

The Veteran was afforded a VA examination in April 2010 in an effort to substantiate the claims of service connection.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence, which is adequate to decide the claims. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service); 38 U.S.C.A. § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303 and 38 C.F.R. § 3.310.





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.


The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

Right Cubital Tunnel Syndrome

On the claim of service connection for right cubital tunnel syndrome, the service treatment records show that in July 1987 the Veteran complained of pain in the right shoulder and scapula, radiating toward the elbow, after a 120-pound box fell on his neck and shoulder.  The pertinent finding was cervical radiculopathy.  In February 1989, after a nerve conduction study, the impressions were cervical radiculopathy and bilateral carpal tunnel syndrome.  Right cubital tunnel syndrome was not diagnosed or treated in service.    

Service connection has been granted for degenerative arthritis of the cervical spine and for right and left carpal tunnel syndrome.  The Veteran asserts that the cubital tunnel syndrome is caused by or aggravated by the service-connected right carpal tunnel syndrome.  In September 2008, the Veteran had surgery consisting of a right carpal tunnel release and a right cubital tunnel release.

On VA examination in April 2010, the Veteran complained of numbness and pain in his right arm which began after a neck injury in service in 1987.  Nerve conduction tests in June 2008 showed carpal tunnel syndrome and cubital tunnel syndrome in the right arm.  It was noted that the symptoms in the right arm persisted after surgical release of the right carpal tunnel and the right cubital tunnel in September 2008.  


With regard to the etiology of the Veteran's right cubital tunnel syndrome, the VA examiner expressed the opinion that it was not caused by the neck and shoulder injury in July 1987, or by the service-connected right carpal tunnel syndrome, or by the service-connected degenerative arthritis of the cervical spine.  Rather, the VA examiner stated that the right cubital tunnel syndrome developed purely as an entrapment of a peripheral nerve.

Dystonia or Meige's Syndrome

On the claim of service connection for generalized dystonia or Meige's syndrome the service treatment records show that the Veteran was seen often for muscle spasms in service, most frequently in the low back area.  There was no diagnosis or treatment for facial dystonia in service, and the Veteran has not asserted that such symptoms were manifested in service.  Rather, the Veteran asserts that Meige's syndrome is the result of trauma sustained in service and was first manifest as muscle spasms and neck pain while in service.  

In March 2006, the Veteran was seen for complaints of blepharospasm and orofacial cervical dystonia since 2003, which had resulted in two automobile accidents.  In August 2008, the Veteran was seen for generalized dystonia, diagnosed as possible Meige's Syndrome.  He reported that his symptoms of dystonia began in the military with neck pain and headaches.  In 2003, he had onset of blepharospasm, which progressed significantly.  His symptoms included upper extremity twitching, facial spasms, and laryngospasms, but he had not experienced any tongue thrusting.  He reported good days and bad days and felt that the medication was somewhat helpful.  He also reported experiencing episodes of dizziness, with sensations of spinning and blackness.






In September 2008, at a neurology consultation, the Veteran provided a history, including neck pain and spasms beginning in his 20s.  He continued to have significant neck pain.  He also had a tendency to turn his head to the left and excessive blinking which led to blepharoplasty.  He still had difficulty with blepharospasm and was unable to drive as a result.  He also had grimacing involving the nasal area and pursing of the lips.  He reported problems with swallowing due to laryngospasms which necessitated eating slowly and drinking with a straw.  He did not have any problems with his extremities and did not experience gait or balance difficulties.  

In November and December 2008, the Veteran was treated for dystonia.  He reported a long history of neck spasms and several years of blepharospasm and facial twitching.  He had undergone myectomy surgery and previous Botox treatments.  His symptoms included mild eye closure weakness, blepharospasm, left torticollis, and retrocollis.  

On VA examination in April 2010, the Veteran stated that Meige's syndrome was first suspected during a neurological examination in May 2004 on the basis of persistent blinking and apparent dystonia posturing of the face and mouth.  The Veteran's wife believed that the facial movements and blepharospasm began some time in 2000 or shortly thereafter.  A neurological examination in January 2003 was reported as normal, but a formal diagnosis of Meige's syndrome was given in May 2004.  The Veteran had discontinued his work as a truck driver in March 2005 after two accidents resulting from facial dystonia and blepharospasm.  The examiner noted recurrent blepharospasm throughout the examination as well as slight intermittent dystonia of the platysma muscle.  The examiner stated it was possible that the Veteran had some early symptoms of Meige's syndrome dating back to 2000, given the progressive nature of the disease.  The examiner offered the opinion that the Veteran's Meige's Syndrome, first diagnosed after service in May 2004, was not secondary to the spinal muscle spasms in service or aggravated by the various service-connected disabilities, but the disability was an entity unto itself, originating because of brain dysfunction and not secondary to or caused by any service-connected disability. 


Analysis

Right Cubital Tunnel Syndrome

On the basis of the service treatment records alone right cubital tunnel syndrome was not affirmatively shown to have been present during service and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 

In addition, the service treatment records do not show that the Veteran was treated for cubital tunnel syndrome in service.  However, inasmuch as some symptoms such as pain and numbness in the arm were noted in service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

As noted above, the showing of a chronic condition in service, under 38 C.F.R. § 3.303(b), requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Here, the Veteran's records show an acute injury in July 1987 with resulting symptoms attributed to cervical radiculopathy, and a later study which diagnosed the separate condition of carpal tunnel syndrome.  Thus, the service treatment records lack the documentation of the combination of manifestations sufficient to identify right cubital tunnel syndrome in service, the fact of chronicity in service under 38 C.F.R. § 3.303(b) is not adequately supported by the record, and evidence of continuity of symptomatology is required.

While the Veteran has stated that he experienced pain and numbness in the right arm since service, where service connection is in effect for carpal tunnel syndrome, it is unclear if his symptoms were related to carpal tunnel syndrome or to the cubital tunnel syndrome at issue here.  



The first discussion of cubital tunnel syndrome in the medical record was on examination in 2008.  The absence of documented symptoms from 1989 to 2008 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 (C.A. Fed. Oct. 5, 2007) (The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact.).

Here, the lay evidence of continuity of symptomatology is less probative, that is, the evidence is of lesser value to prove the existence of continuity than the negative medical evidence as no symptoms were documented between 1989 and 2008 and the lay evidence is less credible in light of the entire record.

In balancing the lay evidence of the Veteran's statements and testimony against the absence of medical evidence of continuity of symptomatology, the Board finds that the evidence against continuity outweighs the Veteran's statements and testimony of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of medical documentation may go to the credibility and weight of veteran's testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  As a result of this more than fifteen year gap without competent medical evidence of a disability, continuity of symptomatology under 38 C.F.R. § 3.303(b) is simply not adequately supported by the record. 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), although the Veteran is competent to describe symptoms of pain and numbness in his right arm, cubital tunnel syndrome is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the 


Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case the law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, a lay person is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

However, cubital tunnel syndrome is not a simple medical condition, such as a broken leg, as it is established by diagnostic testing, such as nerve conduction tests.  For this reason, the Board determines that right cubital tunnel syndrome is not a simple medical condition that a lay person is competent to identify. 

In addition, although the Veteran is competent to relate a current diagnosis, no health-care provider has attributed his cubital tunnel syndrome to his active duty military service or to any injury or disease incurred therein, including carpal tunnel syndrome in either arm.  And no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer a medical opinion regarding causation.  Therefore, the Veteran's lay statements and testimony are not competent evidence and the statements and testimony are not to be consider as favorable evidence on the question of whether cubital tunnel syndrome was shown in service. 

The Veteran also argues that his current right cubital tunnel syndrome is due to his service-connected carpal tunnel syndrome.  Under certain circumstances, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).   


However, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of cubital tunnel syndrome based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between cubital tunnel syndrome and service-connected right carpal tunnel syndrome. 

Where, as here, there is a question of medical causation, where a lay assertion on medical causation is not competent evidence, and no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer a medical opinion, competent medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

While there in no competent medical evidence that the Veteran's right cubital tunnel syndrome is related to his military service, there is competent medical evidence that his right cubital tunnel syndrome is not related to service.  Specifically, the VA examiner expressed the opinion that the disability developed solely because of entrapment of a nerve and was not caused by or aggravated by the incident in service or by any service-connected disability.  

As the only competent evidence with regard to causation is unfavorable to the claim, the preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




Dystonia or Meige's Syndrome

On the basis of the service treatment records, dystonia was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 

The Veteran has asserted that he experienced muscle spasms in his back in service which were early manifestations of his current dystonia or Meige's syndrome.  In addition, he stated that he experienced continued muscle spasms and pain after service separation.

While the Veteran is competent to provide evidence regarding symptoms he experienced, including pain and muscle spasms, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), there is no evidence of record to suggest that he is competent to offer a medical opinion regarding whether those symptoms were manifestations of his current disability.  In addition, Meige's syndrome and dystonia are not conditions under case law that have been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, a lay person is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  


However, neither dystonia nor Meige's syndrome is a simple medical condition, such as a broken leg, rather they require the application of medical expertise to the facts presented, which includes the Veteran's history and symptomatology and neurologic testing.  For this reason, the Board determines that dystonia and Meige's syndrome are not simple medical conditions that a lay person is competent to identify. 

While the Veteran is competent to relate a current diagnosis, none of his health-care providers have attributed his dystonia to his military service or to any injury, disease, or event therein, including the back muscle spasms.  Mere transcription of the Veteran's statements linking the two conditions is not the same as a medical opinion on causation.  

There is no competent medical opinion which links the Veteran's reported muscle spasms in his back during service and since service separation to his current disability of Meige's syndrome or dystonia.  Therefore, to the extent the Veteran's statements are offered as proof of the link between his current disability and his back muscle spasms in service, the Veteran is not qualified, that is not competent, through specialized education, training, or experience to offer such a medical diagnosis or to give an opinion as to whether dystonia or Meige's syndrome is caused by or aggravated by an in-service disease or injury or a service-connected disability.  For this reason, the Board rejects the Veteran's statements as favorable evidence. 

The Veteran assumes that since he experienced muscle spasms in his back in service and his current disability of dystonia or Meige's syndrome also involves involuntary movement or lack of movement, then the conditions must be related.  However, the VA examiner, a neurologist, in April 2010 specifically stated when asked to offer an opinion as to whether the Veteran's disability was caused by or aggravated by his symptoms in service or his other service-connected disabilities, that the current disability of dystonia or Meige's syndrome was its own entity, not related to any other disease or injury.  


Rather, it results from a dysfunction in the brain.  The VA examiner also stated that the symptoms of the disability may have been present as early as 2000, which reinforces his statement that the muscle spasms in service were not related to the current disability.

The only competent evidence of record regarding the etiology of the Veteran's current dystonia or Meige's syndrome is that of the VA examiner, which is against the claim of service connection.  As there is no competent evidence that the Veteran's dystonia or Meige's syndrome was caused by or aggravated by his military service or any service-connected disability, secondary service connection under 38 C.F.R. § 3.310 is not established. 

In light of the foregoing, the preponderance of the evidence is against the claim for the reasons articulated, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Legal Criteria for Total Disability

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A determination whether a person is capable of engaging in a substantially gainful occupation must consider both that person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).




Facts and Analysis

In a statement submitted along with his application for a total disability rating in August 2008, the Veteran listed multiple issues which prevented him from securing gainful employment.  He listed spasms causing closure of the eyes, which caused him to surrender his driver's license, as well as disabilities of the neck, back, and both upper and lower extremities which had resulted in arthritis.  He also cited having had bilateral hip replacements plus knee surgeries, and having been under a doctor's care for several years.  In an earlier statement, submitted in March 2006, the Veteran stated bthat he was receiving Social Security disability based in part on disabilities of both knees and hips, as well as the pain in his back and neck; he stated that he had been rated as "untrainable" by Social Security.  

On VA examination in April 2010, the Veteran's service-connected disabilities, including left and right hip arthroplasty, degenerative disc disease of the lumbar spine with thoracic scoliosis, degenerative arthritis of both knees and the cervical spine, carpal tunnel syndrome of both arms, and hearing loss in his left ear.  

Based on the interview of the Veteran and a thorough physical examination, as well as information received from work force services regarding employment capability, it was the VA examiner's opinion that the Veteran's service-connected disabilities prevented the Veteran from securing and maintaining substantial gainful employment unless it was of the most sedentary nature.

The VA examiner based his conclusions on the examination of the Veteran and the specific symptoms and limitations related to the service-connected disabilities.  The Veteran had undergone arthroscopic surgery on both knees, as well as a meniscal repair of the left knee, and he continued to experience constant knee pain.  He had daily flare-ups of pain, which required that he sit and rest and that he had flare-ups after standing or walking for even a short time.  




The Veteran also experienced bilateral hip pain on a daily basis, despite having had bilateral total hip replacements.  Standing or walking for any length of time resulted in flare-ups that required that he either sit or lie down to alleviate the pain.  

The Veteran also had cervical or neck pain and bilateral carpal tunnel syndrome which had resulted in surgery on both wrists, although he still experienced numbness in the right hand and arm.  He also had chronic low back pain with flare-ups after standing or walking for any prolonged period of time.  The examiner noted that the Veteran's combined service-connected disabilities and the pain had significantly affected the Veteran's lifestyle.  He did not exercise regularly and had pain with lifting, bending, or twisting.  He has last worked as a long-haul truck driver, but was medically retired as a result of recurrent blepharospasm and facial dystonia (for which this decision denies service connection) as well as neck, knee, hip, and low back pain.  

In April 2006, on a VA audiological evaluation the Veteran had difficulty hearing the voices of women and children, or on the telephone, or in the presence of background noise. The Veteran has been fitted with bilateral hearing aids.

In assessing the Veteran's claim for a total disability rating for compensation based on individual unemployability, the Board must exclude any nonservice-connected disabilities, such as dystonia or Meige's syndrome.  The Board notes that the Veteran some college education and he is 63 years of age, and is receiving Social Security disability based on health conditions which include both service-connected and nonservice-connected disabilities.  However, the focus of the Board's analysis is the effect of the Veteran's service-connected disabilities on his ability to secure and maintain gainful employment.







Based on the assessment of the April 2010 VA examiner, which found that the Veteran's service-connected disabilities alone rendered him unemployable, and on the fact that the service-connected disabilities affect the Veteran's back, neck, arm, hips, and knees, as well as his ability to hear, the Board finds that a total disability rating for compensation based on individual unemployability is established.  

Although the VA examiner qualified his opinion by stating that all but the most sedentary occupations were precluded, the limitations shown on examination - affecting the ability to stand or walk for any length of time, the ability to bend, twist, or lift, and the ability to hear on the telephone (as shown by the 2006 examination) - support the conclusion that the Veteran is totally occupationally disabled due to service-connected disabilities alone.


ORDER

Service connection for right cubital tunnel syndrome is denied.

Service connection for dystonia or Meige's syndrome is denied.

A total disability rating for compensation based on individual unemployability is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


